Case 1:21-cv-00005-MN Document 41-13 Filed 09/07/21 Page 1 of 19 PageID #: 543




               EXHIBIT “M”
8/12/2021                                    McAfee Safe
             Case 1:21-cv-00005-MN Document 41-13        Family
                                                     Filed      Review | PCMag
                                                             09/07/21       Page 2 of 19 PageID #: 544
            Find products, advice, tech news

    Home      Reviews     Security    Parental Control


    McAfee Safe Family Review
    Decent parental control software hampered by poor usability and performance issues

                        2.5 Fair
    By Ben Moore
    Updated April 10, 2020




    THE BOTTOM LINE
    McAfee Safe Family offers several standard parental control tools and can monitor an unlimited
    number of PCs and phones. However, its Windows app is sluggish in testing, it does not support
    macOS devices, and it lacks a web interface.

    MSRP $7.99


    $7.99 per Month at McAfee                                                                                           See It



    PCMag editors select and review products independently. If you buy through affiliate links, we may earn commissions, which help
    support our testing. Learn more.




       PROS
             Works on an unlimited number of devices
             Solid time-management and app-blocking features
             Geofencing capabilities



    McAfee Safe Family
                                                                                                                        See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                                                      1/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                            09/07/21       Page 3 of 19 PageID #: 545
      CONS
            No uninstall protection on Windows devices
            Poor performance on Windows in testing
            Does not support Macs
            No web interface




      MCAFEE SAFE FAMILY SPECS

        Free Version                                                        No

        Device Limits                                                     None

        Per-User Settings                                                   Yes

                                                   ALL SPECS


    The best way to protect your children from digital threats is with parental control software.
    McAfee's parental control solution, McAfee Safe Family, the successor to its McAfee Family Pass
    software, offers web filtering, time management, geofencing, and app-blocking tools for an
    unlimited number of Android, iOS, and Windows devices. However, it does not support Macs, can
    be removed without a password on iOS and Windows, and suffered from performance issues in
    our testing. Turn to Editors' Choice Qustodio for a better parental control experience.




    Pricing and Platforms
    McAfee Safe Family's pricing is simple. The service costs $7.99 per month to protect an unlimited
    number of devices. Alternatively, you can save a significant amount of money by opting for the
    $49.99-per-year annual subscription. You can try Safe Family for yourself using its 30-day trial, but
    there's no permanent free version. McAfee Safe Family works on Android, iOS, and Windows, but
    not macOS.


    Compared with other parental control software, Safe Family's annual plan is competitive. Qustodio
    costs $54.95 per year for five device licenses that can be used across all platforms, including on
    macOS. Norton Family Premier only charges $49.99 per year for an unlimited number of devices,
    but also does not support Macs. Kaspersky Safe Kids is an even better deal. For $14.99 per year,
    you can use its software with an unlimited number of Android, iOS, macOS, and Windows devices.
    Mobicip even supports Chrome OS.


    I tested McAfee Safe Family on an original Google Pixel and a Pixel 3 running Android 10, an
    iPhone 8 on iOS 11, and a Lenovo T470 running Windows 10. If you are specifically looking to
    monitor and restrict your child's activity on their mobile devices, check out our roundup of the
    best parental control apps for your phone.


    SI M I L AR P RO DUCTS




    McAfee Safe Family
                                                                                                See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                            2/18
8/12/2021                                    McAfee Safe
             Case 1:21-cv-00005-MN Document 41-13        Family
                                                     Filed      Review | PCMag
                                                             09/07/21       Page 4 of 19 PageID #: 546




        3.5 Good                                 2.5 Fair                           3.5 Good
   p                                   FamilyTime Premium               Circle Home Plus

                                       Read Our FamilyTime Premium      $129.00
   k Price                             Review
                                                                           See It      at Circle




                                                                        Read Our Circle Home Plus Review
       Mobicip Review




                    This ad will end in 7




    Getting Started
    Signing up for McAfee Safe Family is simple. You just need to provide a name, email address, and
    password. If you are adding a new device, just download the app and sign in from there. Next,
    you choose which kid it belongs to or create a new child profile.



                                                    ADVERTISEMENT




    McAfee Safe Family
                                                                                                   See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                            3/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                            09/07/21       Page 5 of 19 PageID #: 547




    The Safe Family Windows app downloads quickly but takes a little while to install. MCAfee offers a
    single app on both Android and iOS platforms, which functions as both the child and parent app.
    You choose either the child or parent mode during setup. On Android, you need to give the app
    accessibility and device administration permissions. On iOS, the process is similar. You need to
    enable notification and location access, as well as install McAfee's mobile device management
    (MDM) profile.


    The problem is that tech-savvy kids can easily remove or get around Safe Family's reach. On
    Windows, kids can simply uninstall the app (without needing the account password), which is a
    notable oversight. Uninstalling does set off a notification (to me, the parent) but oddly, the app
    instructed me to reinstall the app from the Google Play Store, which makes no sense, given that
    we're talking about a Windows installation. On iOS, kids can uninstall the MDM profile without
    entering a password. This is typical, since MDM profiles (in the way that parental control services
    use them) cannot require a password to uninstall. On Android, a child can’t disable the app’s
    device admin access permission without a parent’s participation.


    Safe Family did post a message in the device section of the parent's app telling me to check any
    devices for which protection was uninstalled, but the app continued to allow me to change
    preferences as if nothing had happened. In most cases, Safe Family sends a notification when its
    software is affected in any way.




    Windows App
    McAfee Safe Family’s app had major performance issues in my testing. In parental mode, it works
    fine, aside from occasional stutters when switching between screens. However, when I installed
    McAfee Safe Family in child mode, it slowed two different Windows 10 test machines to a crawl,
    making them nearly unusable. McAfee needs to address this problem. I reported this behavior to
    the company, but there is currently not a fix for this.




    McAfee Safe Family
                                                                                               See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                          4/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                            09/07/21       Page 6 of 19 PageID #: 548




    The desktop interface looks fine, but the design and layout could use improvement. For example,
    the iconography is inconsistent. The three main tabs (Home, Requests, and Maps) all have flat, red
    icons. However, most of the other elements and icons on the page add gray outlines and shading.
    One minor gripe is that Safe Family's desktop app cannot be resized, which is problematic, since
    the default window is almost as many pixels in height as my laptop's screen.



                                                 ADVERTISEMENT




    The Home section is where you change most of the configuration options. Safe Family lists all of
    your children in a left-hand menu along with any associated activities or alerts. Keep in mind that
    McAfee requires you to have at least one child set up with your account at all times. That means if
    you want to remove a profile, you need at least two child profiles. If you click on a child's icon,
    you arrive at a page with their activity details, alerts, recent locations, rules, and associated
    devices. There is no way to remove a device from McAfee by itself. You need to delete the
    associated child account entirely to get rid of any linked devices. This is a pain in cases when your
    child has multiple devices and you only want to remove one of them; it's easier to just leave
    things as they are on your McAfee account and remove the software on the local device.


    The nextSafe
    McAfee   tabFamily
                 over, Requests, shows your ongoing interactions with your children. These can
                                                                                            See It
    includeper
    $7.99   location
               Month check-ins,
                       at McAfee as well as app permission and additional time requests. Your child can


https://www.pcmag.com/reviews/mcafee-safe-family                                                            5/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                            09/07/21       Page 7 of 19 PageID #: 549
    send messages alongside most requests, but Safe family limits communication to just that; you
    can't maintain conversations with family members as with Boomerang's Family Messaging feature.
    I would like to see parental control solutions include encrypted messaging capabilities so that
    family members could securely communicate with each other.


    The Maps section shows both your location and your child's location on an interactive map. You
    can define any number of places for monitoring your child's whereabouts (more on location
    tracking later). On the far left side of the screen, McAfee includes a button for pausing all devices
    associated with a child's profile. When you enable this feature, kids cannot access any installed
    apps, save for basics such as the phone and messaging apps. If you click on the purple profile
    icon, McAfee opens a menu with Profile, Subscription, Help, and Account links. You can edit your
    profile, add a child account, or contact support among other actions. McAfee fixed a previous bug
    in which it was not possible to scroll down far enough to switch between the child and parent
    modes).


    McAfee Safe Family does not offer any sort of web interface for managing rules and restrictions.
    Practically every other parental control service PCMag has reviewed, including the mobile-only
    ones, offers a web presence for easy access to these settings. Norton Family Premier's web
    interface, for example, has a great layout and is accessible from anywhere. With McAfee Safe
    Family, you need to use either the mobile apps or the Windows desktop app to make changes,
    which is inconvenient. Thankfully, any changes you make sync across all devices.



                                                ADVERTISEMENT




                                                                               HALF OFF
                                                                               NEW LINES
                                                                                  ADDED TO QUALIFYING FAMILY PLANS




    Web Restrictions
    McAfee Safe Family's web restrictions are buried in the Rules section. Web filtering does not apply
    to iOS devices. Apple includes its own set of built-in tools for filtering the web, but they aren't as
    comprehensive as those you get with a dedicated parental control app on Android. Check out our
    feature on how to use Screen Time on your iOS device.


    In Safe Family's Web section, you can choose which type of websites your child can access.
    Categories include Dating, Gambling, Social Networking, and Violent. Unfortunately, McAfee does
    not provide a description of those categories or list any examples of websites that fall under their
    umbrellas. For example, it is unclear what the School Cheating web category blocks. In theory, this
    could apply to essay-sharing sites, but could also block sites such as Stack Overflow (invaluable
    for computer science courses) and notecard sites like Quizlet, which both have legitimate and
    illegitimate
    McAfee Safeuses.  You can also block or allow specific websites that do not fall within these
                 Family
                                                                                                 See It
    $7.99   per Month
    predefined categories.
                       at McAfee


https://www.pcmag.com/reviews/mcafee-safe-family                                                                     6/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                            09/07/21       Page 8 of 19 PageID #: 550




    Safe Family’s web restrictions are also limited in that they rely on web site categories exclusively.
    So, when you allow an entire category of sites by keyword, it can’t detect and block whatever
    inappropriate content may be on that page. It should at least add a profanity filter, such as the
    one that Net Nannyoffers.



                                                 ADVERTISEMENT




    On Windows, I tried to test Safe Family's web-blocking capabilities using Google Chrome, Opera,
    and Vivaldi, but found that the Safe Family slowed my Windows 10 test devices so much that it
    took several minutes to even launch a browser, let alone conduct tests. In previous test sessions,
    McAfee Safe Family did successfully block HTTPS-encrypted sites on those browsers. Parents, of
    course, can block any non-compliant browsers their kids find. I discuss the service’s full app-
    blocking capabilities in the next section.


    I had an easier time testing Safe Family with Chrome and Firefox Focus on my Google Pixel
    running Android 10. Safe Family performed without issue on Chrome. It successfully blocked
    HTTPS-encrypted sites when I tried to access them, even after I connected to a VPN. However,
    when using the privacy-focused Firefox Focus and Tor browsers, Safe Family did not prevent me
    from accessing
    McAfee         any of those sites. Most parental control solutions have an issue with these
           Safe Family
                                                                                                 See It
    browsers,
    $7.99 perbut you at
              Month  can  just block them outright.
                        McAfee


https://www.pcmag.com/reviews/mcafee-safe-family                                                            7/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                            09/07/21       Page 9 of 19 PageID #: 551
    Another issue arose when I tried accessing these sites via the Google Search widget that is part of
    the default Pixel launcher. Alarmingly, Safe Family did not block my access to any of the websites
    when using this interface. You can close this loophole by blocking Chrome entirely, but then you
    need to download a new app for web browsing if you want your child to be able to access the
    internet at all.


    For parents who don’t want to constantly check which browser their kid is using, one option
    might be for Safe Family to add a dedicated browser. Boomerang, for example, offers a
    competent Mozilla-based web browser for both Android and iOS that lets parents closely control
    access to sites. But again, children can avoid this entire mess by switching to the guest account
    (on an Android device at least) and using Chrome. Unlike many other parental control services,
    McAfee Safe Family cannot monitor searches or lock Safe Search settings.



                                               ADVERTISEMENT




                                     Stay connected!
                                     Bitdefender has your back.                                            BUY NOW

                                                                                         -50%


    App Blocking
    Safe Family, like many other parental control services, allows parents to control what apps their
    kids use. To set up restrictions, head over to the Rules section, and then hit the Apps tab. Here,
    Safe Family breaks down restrictions based on device platform. Alternatively, from the child's
    activity summary, you can click the top header area to view the list of installed apps on each
    platform.


    For Android, you can simply toggle access on or off. Most others including Qustodio and
    Locategy works in the same way. If you click the Expand arrow, Safe Family shows you information
    about the app, along with screenshots, and its associated category. These description pages work
    best on Android and iOS devices since they pull directly from the platform's respective app stores.
    As I discuss in a later section, you can also set an overall time usage limit on a per-app basis (on
    Android and Windows). When kids try to launch a blocked app, it shows a warning with an option
    to ask permission from the parent.




    McAfee Safe Family
                                                                                                 See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                                     8/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 10 of 19 PageID #: 552




    For Windows, the process works much in the same way and Safe Family did detect apps I installed
    from the Microsoft Store this time around. On iOS, due to Apple's policies, the only way to block
    apps is by age rating. For my test device, Safe Family organized these apps into categories
    ranging from 4+ to 17+. Most of the default iOS apps don't appear on this list, but again, that is
    due to Apple's stricter device policies. In practice, when you disable access to an app, Safe Family
    simply removes it from the home screen. Use Apple’s built-in Screen Time tools for more control.



                                                ADVERTISEMENT




    Time Management
    Safe Family's time-management features are simple and effective. Parents just define the times
    and days when children are allowed to use their devices. I also like that time restrictions apply to
    all of a child's devices, so they can't simply switch to their tablet when they run out of time on
    their phone. Time management rules only work with Windows and Android devices.


    By default, Safe Family enables two screen-time schedules: Weekdays and Weekends. You can
    choose to modify those to your liking or delete them and start anew. Simply give your schedule a
    name,
    McAfeeselect which days it should be active, and choose the operable time frame. When time
           Safe Family
                                                                                                 See It
    expires,per
    $7.99    monitored
                Month atdevices
                         McAfee revert to a limited, Paused mode.


https://www.pcmag.com/reviews/mcafee-safe-family                                                           9/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 11 of 19 PageID #: 553
    Another time-tracking feature is the ability to limit the total number of hours your kids can use
    each app. To set this up, simply click on the app’s detail page (from the app-blocking section), hit
    Set a limit, and choose a total time limit (30-minute increments). I wish that Safe Kids allowed for
    more flexibility in the hours allowed. This feature works as advertised, and restrictions kicked in
    once I reached the end of the specified time period.


    Safe Family doesn't go as far as other parental control apps in time restrictions. Most other apps,
    including Norton Family Premier, allow you to specify a total amount of time a child can spend on
    the device, in addition to a usage schedule. Safe Family also does not let kids earn additional time
    by completing tasks or chores, which is a useful feature that Screen Time offers. Locategy
    supports time limits and schedules for individual apps, too.


    One last time time-tracking feature is Safe Family's Pause button. This is an increasingly common
    feature in parental control services. When you pause screen time, Safe Family locks down a
    device's installed apps. On Android, you can still access the Phone app and the settings. On iOS,
    the default apps such as Phone and Messaging remain unhidden, but it blocks Safari, the app
    store, and any other installed apps. On Windows, Safe family blocks all the apps it detects. I
    appreciate that Safe Family allows kids to still use the respective Phone apps on each platform In
    case of an emergency.



                                               ADVERTISEMENT




    Location Tracking
    Under the Maps tab of the interface, you see a menu in the upper-left-hand side of the screen
    where you can set rules. This menu lists the location of everyone in your family as well as the time
    of the last location update (it claims to be accurate within a range of about 10-15 minutes). You
    can also define any number of places from this menu. You can configure McAfee to notify you
    when your child leaves or arrives at any of these locations. Another term for this type of feature is
    geofencing,




    McAfee Safe Family
                                                                                                 See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                            10/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 12 of 19 PageID #: 554




    To set up a place, simply give it a name, provide an address, and select the radius of the
    boundary. You can set the radius anywhere from 100 to 750 meters. You can also toggle whether
    McAfee should notify you only when your child arrives at or leaves a location (or both). I set up
    my work address as a place and McAfee successfully kept track of when I arrived and left during
    the day. Keep in mind that this functionality does not work if your child disables the location
    feature at the system level (or turns off their phone), but Safe Family notifies you if location data is
    not available on a monitored device.



                                                ADVERTISEMENT




    McAfee's location tracking features are average for the category. Boomerang goes one step
    further by letting parents draw custom borders around a location. Kaspersky Safe Kids lets you
    define schedules for when your child should be within a boundary.


    From the mobile app, children can check in to places on their own and send an accompanying
    message. I saw the alert on my parent device quickly, but the message took a few extra minutes
    and popped up in the requests tab.


    McAfee Safe Family
                                                                                                  See It
    Safe   Family
    $7.99 per Month at for
                       McAfeeAndroid


https://www.pcmag.com/reviews/mcafee-safe-family                                                               11/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 13 of 19 PageID #: 555
    I configured McAfee Safe Family on a Pixel 3 (parent) and a Google Pixel (child) both running
    Android 10. Setup was quick and simple. McAfee offers one parental control app for Android and
    you specify who the device belongs to (child or parent) during setup. The app performed better in
    testing this time around, though the design could still be streamlined.


    At the top of the app, you can pause all device access (on the left) or access a profile menu (on
    the right). This menu allows you to add a kid, contact support, or switch to the child mode. Don't
    worry about this last part; a kid would need the account email and password to switch to the
    parent mode.




    I like that the app shows your subscription details and lets you make changes to them. The center
    of the main page lists all the children associated with your account. Click on a child's icon to view
    their activities and alerts or to set up rules. You navigate the app using the three tabs at the
    bottom: Home, Requests, and Maps. Those sections work the same as on the desktop.



                                                ADVERTISEMENT




    I like the way Safe Family lets kids view most of the activity they generate. Kids have access to
    their app usage, web, and location history, in addition to any alerts associated with the account
    such as Safe
    McAfee  location check-ins or blocked app access. Children can also see that screen time rules are
                 Family
                                                                                              See It
    active, per
    $7.99   but Month
                they can't see the details of the time schedule, which is a bit disappointing. Also
                       at McAfee


https://www.pcmag.com/reviews/mcafee-safe-family                                                            12/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 14 of 19 PageID #: 556
    missing from the app is an SOS button, similar to the one FamilyTime implements. In an
    emergency, kids can press a dedicated button in FamilyTime to quickly send their location and
    any urgent information to a group of trusted contacts.



    Safe Family for iOS
    I installed McAfee Safe family on an iPhone 8 running iOS 11 and signed in without any issues.
    You need to enable both notification and location permissions as well as install McAfee's MDM
    profile to complete the setup. As with the Android version, McAfee offers a single app and you
    choose whether to configure it as a child or parental device during setup.


    McAfee gets credit for an informational popup that explains that on iOS, Safe Family only allows
    you to hide apps and monitor your child's location. Visually, the app looks identical to its Android
    counterpart, with a white background, red accents, a sidebar menu on the right hand of the
    screen, and navigational tabs on the bottom.




    Room for Improvement
    McAfee Safe Family has some serious flaws, most notably that it doesn’t support Macs and slowed
    my Windows 10 test machines to a crawl in the monitored mode. (I'll update this review if a fix for
    the performance issue is forthcoming.) Additionally, it’s easy to remove on Windows and iOS
    devices, though you will get a notification of such tampering. Safe Family does, however, support
    an unlimited number of devices and offer standard location-tracking and time-management
    capabilities. Take a look at Editors' Choice Qustodio for more sophisticated, reliable features, and
    better device support.




    McAfee Safe Family
               2.5




                                                    See It

                                         $7.99 per Month at McAfee
                                                   MSRP $7.99



    PROS

        Works on an unlimited number of devices
        Solid time-management and app-blocking features
        Geofencing capabilities



    CONS
    McAfee Safe Family
                                                                                                See It
    $7.99 per Month at McAfee
        No uninstall protection on Windows devices
https://www.pcmag.com/reviews/mcafee-safe-family                                                           13/18
8/12/2021   Case 1:21-cv-00005-MN           McAfee Safe
                                  Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 15 of 19 PageID #: 557
                   p
        Poor performance on Windows in testing
        Does not support Macs
        No web interface




       THE BOTTOM LINE
       McAfee Safe Family offers several standard parental control tools and can monitor an
       unlimited number of PCs and phones. However, its Windows app is sluggish in testing, it
       does not support macOS devices, and it lacks a web interface.




                                      Like What You're Reading?
       Sign up for Security Watch newsletter for our top privacy and security stories
                               delivered right to your inbox.

        Enter your email

       This newsletter may contain advertising, deals, or affiliate links. Subscribing to a newsletter indicates your consent to
                   our Terms of Use and Privacy Policy. You may unsubscribe from the newsletters at any time.




                                                       Be the First to React

                                               Was this article helpful?




                                                          Yes            No


                                                           0              0




     Comment or Add Your Own Review


                         0      0 Ratings

                                                                                                                          Log In


       Be the first to Review...


     Powered by                                                                                    Terms | Privacy | Feedback
    McAfee Safe Family
                                                                                                                        See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                                                   14/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 16 of 19 PageID #: 558
    Popular in the Community




       Google-Free Android                    Antivirus Merger:                 T-Mobile Home
       Smartphones Are Now…                   NortonLifeLock to Acquire…        Review

              Kevin Fanch   3 Mar                    Michael Walker   14h            Eric_of_AZ

       I used /e/ and it is definitely        My question is how will this      I signed up for T-
       something I will be using for th…      affect the customers of Avast?…   5g internet about

            Top Comment               10           Top Comment              1     Top Comment




                                               ADVERTISEMENT




    McAfee Safe Family
                                                                                           See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                        15/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 17 of 19 PageID #: 559




    D I G D E E P E R WI TH RE L ATE D STO RI ES




    The Best Parental Control Software               Apple vs. Google vs. Microsoft: Who
    for 2021                                         Has the Best Free Parental Controls?
    BY BEN MOORE & KIM KEY                           BY KIM KEY




    10 Things Every Parent With a                    10 Simple Tips to Help Manage Kids'
    Connected Kid Needs to Know                      Screen Time
    BY KIM KEY                                       BY JILL DUFFY




    P CM AG STO RI ES YOU ’L L L I K E




    Google Introduces New                  Netflix Adds Family-
    Search, YouTube                        Friendly Email Recap, Kids     Kaspersky Safe K
    Protections for Children               Top 10 Row                     Review

    BY MATTHEW HUMPHRIES                   BY STEPHANIE MLOT                       4.0




    About Ben Moore
    McAfee Safe Family
                                                                                    See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                        16/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 18 of 19 PageID #: 560
               Ben Moore is an Analyst for PCMag's software team covering video streaming services,
               security software, GNU/Linux, and the occasional PC game. He has previously written for

    Laptop Mag, Neowin.net, and Tom's Guide. Ben holds a degree in New Media and Digital Design
    from Fordham University at Lincoln Center, where he served as the Editor-in-Chief of The
    Observer, the student-run newspaper.


    Read the latest from Ben Moore
        Hulu Review
        IDrive Review
        Norton Family Review
        HBO Max Review
        Showtime Review
        More from Ben Moore




      PC Magazine Digital EditionRead Great Stories Offline on Your Favorite Device!



      PCMag NewslettersOur Best Stories in Your Inbox



      Follow PCMag



       HONEST, OBJECTIVE REVIEWS
       PCMag.com is a leading authority on technology, delivering Labs-based, independent
       reviews of the latest products and services. Our expert industry analysis and practical
       solutions help you make better buying decisions and get more from technology.


            How We Test       Editorial Principles




                            Reviews                                     Best Products

                           Categories                                      Brands

                            Events                                         Series

    McAfee Safe FamilyEncyclopedia                                        Sitemap
                                                                                                 See It
    $7.99 per Month at McAfee
                          About PCMag                                      Careers
https://www.pcmag.com/reviews/mcafee-safe-family                                                          17/18
8/12/2021                                   McAfee Safe
            Case 1:21-cv-00005-MN Document 41-13        Family
                                                    Filed      Review | PCMag
                                                           09/07/21       Page 19 of 19 PageID #: 561
                           Contact Us                                                Press Center




                                © 1996-2021 ZIFF DAVIS, LLC. PCMAG DIGITAL GROUP
    PCMag, PCMag.com and PC Magazine are among the federally registered trademarks of Ziff Davis, LLC and may
     not be used by third parties without explicit permission. The display of third-party trademarks and trade names
    on this site does not necessarily indicate any affiliation or the endorsement of PCMag. If you click an affiliate link
                          and buy a product or service, we may be paid a fee by that merchant.


                         About Ziff Davis                                            Privacy Policy
                          Terms of Use                                                 Advertise
                           Accessibility                                 Do Not Sell My Personal Information


                                                           AdChoices




    McAfee Safe Family
                                                                                                               See It
    $7.99 per Month at McAfee

https://www.pcmag.com/reviews/mcafee-safe-family                                                                             18/18
